Citation Nr: 1643872	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-27 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for asthma.  

3.  Entitlement to service connection for a sinus disability.  

4.  Entitlement to service connection for a left knee disability.  

5.  Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine, status post-surgery.  

6.  Entitlement to an increased initial disability rating for left lower extremity neuropathy, in excess of 10 percent prior to July 21, 2009, and in excess of 20 percent since.  

7.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran had active military service from January 1980 to May 1980, and on active duty for training (ACDUTRA) from July 16, 2009, to July 20, 2009.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).  


REMAND

Pursuant to the February 2015 remand, the RO was directed to attempt to obtain the Veteran's complete service personnel and service treatment records, and if unable to do so, to notify the Veteran of the specific records that were unobtainable, explain the efforts made to obtain those records, describe any further actions that would be taken by VA to develop the claim and notify the Veteran that he was ultimately responsible for providing the evidence.  Although evidence of record shows that the Veteran's service personnel records were obtained and associated with the claims file, VA was unable to obtain any service treatment records.  However, the RO did not adequately advise the Veteran of what efforts were made and that it was ultimately his responsibility to provide these records.  As the RO has not complied with this aspect of the Board's February 2015 remand directives, an additional remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not discretionary or optional and that the Board errs as a matter of law when it fails to ensure remand compliance).  

The Veteran has stated that his low back and associated neuropathy of the bilateral lower extremities had worsened since the December 2010 VA examination.  In compliance with the February 2015 remand, the Veteran also underwent a VA examination of his low back and associated neuropathy of the bilateral lower extremities in August 2015, to address the current severity of his disabilities.  However, regulations with regard to rating service-connected joint disorders require that VA examinations also include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing by evaluating range of motion.  38 C.F.R. § 4.59 (2015); Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  The Veteran's earlier VA orthopedic examination report, as well as the most recent August 2015 VA examination, do not adequately comply with 38 C.F.R. § 4.59.  

The issues of entitlement to increased initial disability ratings for neuropathy of the bilateral lower extremities remain inextricably intertwined with the Veteran's claim for an increased disability rating for his service-connected low back disability.  38 C.F.R. §§ 3.340, 4.16 (2015).  Therefore, these issues may not be addressed by the Board until the increased low back rating issue is fully developed.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Veteran testified at a hearing before the Board in October 2014.  In a December 2014 letter, he was advised that a recording of the hearing was not made due to a technical malfunction and a transcript could not be prepared.  He was notified that he was also entitled to a new hearing if he so desired.  In correspondence received later that same month, the Veteran requested that he be provided a videoconference hearing before the Board.  

As it does not appear that the Veteran's hearing before the Board was scheduled, in accordance with his request, he should be scheduled for a videoconference hearing at the RO before the Board.  

Accordingly, the case is remanded for the following action:

1.  The RO must again contact all appropriate sources, to attempt to obtain the Veteran's complete service treatment records.  If, after making reasonable efforts to obtain his service treatment records the RO is unable to secure the same, the RO must notify the Veteran that the RO was unable to obtain those records, describe any further action to be taken by the RO with respect to the claims and that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA examination to determine the severity of his service-connected lumbosacral spine disability and bilateral lower extremity neuropathy.  The Veteran's electronic claims file must be made available to and reviewed by the clinician in conjunction with the examination.  All indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail. 

The examiner must first record the range of active and passive motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  

The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so.  

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse. 

The examiner must also specifically state whether any neurologic manifestation found results in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  The examiner must also state whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes requiring bed rest by a physician, and the frequency and total duration of such episodes over the course of the previous 12 months.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

4.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  

6.  The Veteran must be scheduled for a videoconference hearing before the Board, in accordance with his request.  The RO must notify the Veteran and his representative of the date and time of the hearing.  38 C.F.R. § 20.704(b) (2015).  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

